W5-/r
                               ELECTRONIC RECORD




COA #      02-14-00076-CR                        OFFENSE:        29.02


           Anthony Carl Craver v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 4


DATE: 06/25/2015                  Publish: NO    TC CASE #:      1272901D




                        IN THE COURT OF CRIMINAL APPEALS


         Anthony Carl Craver v. The State of
STYLE:   Texas                                        CCA#:           %%S-IS
         APPELLAMT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:      /ojoyfoiy                                  SIGNED:                           PC:_

JUDGE:     fM fcoU&X-.                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD